                                                                                U.S. DISTRICT COURT
                                                                            NORTHERN DISTRICT OF TEXAS
                                                                                      FlLED

                     IN THE UNITED STATES DISTRICT COUR1                           JlJ\. 3 0 ?IJ!fl
                          NORTHERN DISTRICT OF TEX
                              FORT WORTH DIVISION
                                                                             CLERK, U.S. DISTRICT COURT
                                                                               B~---,.,=,--­
IN RE:                                            §                                 hcputy
MISTY CHANEY BRADY,                               §   Case No. 17-41120-MXM7
                                                  §   Chapter No. : 7
             Debtor,                              §
________________________________ §
                                                 §
MISTY CHANEY BRADY,                              §
                                                 §
             Appellant,                          §
                                                 §    District Court Case
vs.                                              §    No. 4:19-CV-270-A
                                                 §
MAXUS HEALTHCARE PARTNERS,                       §
LLC, ET AL.,                                     §
                                                 §
             Appellees.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the appeal of Misty Chaney Brady,

appellant, from an order signed March 15, 2019, by the United

States Bankruptcy Court for the Northern District of Texas, Fort

Worth Division, sustaining objections to claim of exemption in

the above-referenced Chapter 7 case. Doc. 1 6 at 4-7. The court,

having considered the brief of appellant, the briefs of

appellees, Maxus Healthcare Partners, LLC,                          ("Maxus"), and John

Dee Spicer, Chapter 7 Trustee                 ("Trustee"), the reply brief, the

record, and applicable authorities, finds that the order from

which appeal is taken should be affirmed.




      'The "Doc.   "reference is to the number of the item on the docket in this action.
                                                    I.

                                             Background

        On March 20, 2017, appellant filed a voluntary petition

under Chapter 13 of the United States Bankruptcy Code. Doc. 6 at

22. On April 27, 2017, the case was converted to Chapter 11. Id.

at 25. On October 24, 2017, appellant amended her Schedule C

exemptions to add exemptions of her equity interests in Zera,

Inc., Ricky Chaney Plumbing, LLC, BP Chaney, LLC, and Texas RHH,

LLC ("closely held entities"). Id. 37, 146. No objections were

made within the thirty-day period set by Bankr. R. 4003(b).

        On December 12, 2018, appellant's case was again converted,

this time to Chapter 7. Doc. 6 at 78, 171-72. Notice was given

that the       §   341 meeting of creditors was to be held January 8,

        2
2019.       Id. at 78. On February 7,                   2019, Maxus filed its objection

to appellant's claim of exemptions. Id. at 86, 176-79. And, on

February 8, 2019, the Trustee filed his objection to appellant's

claim of exemptions. Id. at 86, 180-83. Appellant filed responses

to the objections. Id. at 88, 184-95. Maxus and the Trustee filed

replies.       Id. at 89, 263-71.

        The bankruptcy court heard the objections on March 6, 2019.

Doc. 6 at 89, 209-52. By order signed March 15, 2019, the



        2
        The docket en tty for the meeting of creditors on Janua1y 8, 2019, confusingly recites that the
meeting was held and concluded January 22,2019. Doc. 6 at 82.

                                                    2
bankruptcy court sustained the objections. Id. at 89. On March

29, 2019, appellant filed her notice of appeal. Id. at 90.

                                  II.

                            Issue on Appeal

     The sole issue on appeal is whether the bankruptcy court

erred in sustaining the objections to appellant's claimed

exemptions to her interest in the closely held entities.

Appellant maintains that because there were no timely objections

to her claimed exemptions while her case was pending under

Chapter 11, her interest in the closely held entities was no

longer part of the bankruptcy estate and the conversion to

Chapter 7 could not restart the clock for filing objections

thereto.

                                  III.

                           Standard of Review

     The district court reviews a bankruptcy court's decisions as

an appellate court, applying the same standards of review. Webb

v. Reserve Life Ins. Co.    (In re Webb), 954 F.2d 1102, 1103-04

(5th Cir. 1992). To the extent the appeal presents questions of

law, the bankruptcy court's order is subject to de novo review.

Pierson & Gaylen v. Creel & Atwood (In re Consolidated

Bancshares, Inc.),   785 F.2d 1249, 1252 (5th Cir. 1986). Findings

of fact, however, will not be set aside unless clearly erroneous.


                                   3
Memphis-Shelby County Airport Auth. v. Braniff Airways, Inc.            (In

re Braniff Airways,      Inc.), 783 F.2d 1283, 1287 (5th Cir. 1986).

                                    IV.

                                 Analysis

        Section 522 of the Bankruptcy Code provides,         in pertinent

part:

        The debtor shall file a list of property that the
        debtor claims as exempt . . . Unless a party in
        interest objects, the property claimed as exempt on
        such list is exempt.

11 U.S.C.    §   522(1). The statute itself does not set a deadline

for the filing of objections. Bankruptcy Rule 4003 gives parties

in interest a thirty-day deadline from the meeting of creditors

or from the filing of supplemental schedules or amendments to the

list of property claimed as exempt in which to file objections.

If no timely objection is filed,        the claimed exemption will

exclude the property from the bankruptcy estate. Schwab v.

Reilly,    560 U.S. 770, 774   (2010). This is so whether the

exemption was authorized by law or claimed in good faith. Taylor

v. Freelane & Kranz, 503 U.S. 638,        642-45   (1992).

        In a case converted to Chapter 7, Bankruptcy Rule 1019(2) (B)

provides that a new time period commences under Rule 4003(b)            for

filing objections to claims of exemption (unless certain

exceptions not relevant here apply). This rule was added in 2010.

Bankr. R. 1019 Advisory Committee Notes to 2010 amendments.

                                    4
     Appellant recognizes that appellees' objections were timely

under Rule 1019(2) (B), but argues that a procedural rule cannot

supersede substantive property rights given to a debtor under     §


522(1) of the Bankruptcy Code. Doc. 7 at 6. She overlooks,

however, that she is claiming the substantive right to the

exemption through a procedural rule, Bankr. R. 4003, just as

appellees were granted the right to object through a different

procedural rule, Bankr. R. 1019(2) (B). She does not explain why

one procedural rule should trump another, especially where the

latter specifically applies where a case is converted to a

Chapter 7 as happened here.

     In making its ruling, the bankruptcy court adopted the

reasoning of In re Gnadt, No. 11-10378-BFK, 2015 WL 2194475

(Bankr. E.D. Va. May 7, 2015). Doc. 6 at 5. Appellant argues that

Gnadt was wrongly decided, relying on a Second Circuit case, Bell

v. Bell (In re Bell), 225 F.3d 203   (2d Cir. 2000), decided before

the adoption of Bankr. R. 1019(2) (B). Bell is not pertinent or

persuasive; Gnadt is. And, appellant's claim that application of

Rule 1019 will lead to absurd results, Doc. 7 at 12-13, is

largely foreclosed by the exceptions to the Rule that are not

applicable here. For example, the new time period does not apply

if the case was converted to Chapter 7 more than one year after

entry of the first order confirming a plan under Chapter 11, 12,


                                5
or 13. Bankr. R. 1019(2) (B) (i). Presumably, had appellant been

able to confirm a such a plan, this appeal would never have

arisen.

     In sum, under appellant's logic, Rule 1019(2) (B) could not

be enforced. She has not demonstrated that the bankruptcy court's

opinion to the contrary is erroneous.

                                V.

                               Order

     The court ORDERS that the order from which appeal is taken

be, and is hereby, affirmed.

     SIGNED July 30, 2019.




                                              .   .   . j/
                                          es D1str1~udge




                                6
